Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:11ofof17
                                                                     17PageID
                                                                        PageID#:#:325
                                                                                   308



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MICHAEL FAULK,                                 )
                                               )
                 Plaintiff,                    )       Case No. 4:18-CV-308
                                               )
v.                                             )
                                               )
CITY OF ST. LOUIS, et al.,                     )
                                               )
                 Defendants.                   )

         MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS
             COUNTS I, II, IV, VII, VIII, IX, and X OF DEFENDANTS
           GERALD LEYSHOCK, SCOTT BOYHER, TIMOTHY SACHS,
     RANDY JEMERSON, MATTHEW KARNOWSKI, AND BRIAN ROSSOMANNO

          COME NOW Defendants Col. Gerald Leyshock, Lt. Scott Boyher, Lt. Timothy Sachs,

Sgt. Randy Jemerson, Sgt. Matthew Karnowski, and Sgt. Brian Rossomanno (collectively

referred to herein as “Defendants”), and in support of their Motion to Dismiss for Failure to State

a Claim, state as follows:

     I.      INTRODUCTION

          Plaintiff Michael Faulk’s (“Faulk” or “Plaintiff”) Second Amended Complaint

(“Complaint”) alleges various constitutional violations and state law claims stemming from

Plaintiff’s arrest in the City of St. Louis on September 17, 2017. Doc. 24.

          Plaintiff brings suit against Col. Gerald Leyshock, Lt. Scott Boyher, Lt. Timothy Sachs,

Sgt. Randy Jemerson, Sgt. Matthew Karnowski, and Sgt. Brian Rossomanno in their individual

capacities. Doc, 24, ¶¶ 11-16. Plaintiff should dismiss the Defendants because Plaintiff has failed

to sufficiently allege that they, through their own individual conduct, violated Plaintiff’s civil

rights. Plaintiff’s allegations against the Defendants are as follows:

             a. Plaintiff’s claims against Leyshock



                                                   1
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:22ofof17
                                                                     17PageID
                                                                        PageID#:#:326
                                                                                   309




       Plaintiff’s allegations against Leyshock are as follows: 1) he was employed as a police

officer with the SLMPD; 2) he has the rank of lieutenant colonel; and 3) Leyshock was the

incident commander during the events of September 17, 2017. Doc. 24, ¶ 11. Plaintiff’s

Complaint contains no other factual allegations concerning Leyshock’s conduct on September

17, 2017.

            b. Plaintiff’s claims against Boyher

       Plaintiff’s allegations against Boyher are as follows: 1) he is employed as a police officer

with the SLMPD; 2) he has the rank of lieutenant; and 3) he was on the ground supervising

SLMPD officers during the events of September 17, 2017. Doc. 24, ¶ 12. Plaintiff’s Complaint

contains no other factual allegations concerning Boyher’s conduct on September 17, 2017.

            c. Plaintiff’s claims against Sachs

       Plaintiff’s allegations against Sachs are as follows: 1) he is employed as a police officer

with the SLMPD; 2) he has the rank of lieutenant; 3) he was on the ground supervising SLMPD

officers during the events of September 17, 2017; and 4) he ordered the use of chemical agents

and brought SLMPD’s Civil Disobedience Team to the scene of the mass arrest. Doc. 24, ¶ 13.

Plaintiff’s Complaint contains no other factual allegations concerning Sachs’ conduct on

September 17, 2017.

            d. Plaintiff’s claims against Jemerson

       Plaintiff’s allegations against Jemerson are as follows: 1) he is employed as a police

officer with the SLMPD; 2) he has the rank of sergeant; 3) he is a supervisor with the SLMPD’s

Civil Disobedience Team, a team tasked with handling protests and incidents of civil unrest; 4)

Mr. Jemerson was on the ground supervising SLMPD officers during the events of September




                                                  2
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:33ofof17
                                                                     17PageID
                                                                        PageID#:#:327
                                                                                   310



17, 2017. Doc. 24, ¶ 14. Plaintiff’s Complaint contains no other factual allegations concerning

Jemerson’s conduct on September 17, 2017.

            e. Plaintiff’s claims against Karnowki

         Plaintiff’s allegations against Karnowski are as follows: 1) he is employed as a police

officer with the SLMPD; 2) he has the rank of sergeant; 3) he was on the ground supervising

SLMPD officers during the events of September 17, 2017; and 4) he declared the protests an

“unlawful assembly” earlier in the evening, which SLMPD used as a predicate to the arrests and

use of chemical agents. Doc. 24, ¶ 15. Plaintiff’s Complaint contains no other factual allegations

concerning Karnowski’s conduct on September 17, 2017.

            f. Plaintiff’s claims against Rossomanno

         Plaintiff’s allegations against Rossomanno are as follows: 1) he is employed as a police

officer with the SLMPD; 2) he has the rank of sergeant; 3) he is a supervisor with the SLMPD’s

Civil Disobedience Team, a team tasked with handling protests and incidents of civil unrest; and

4) he was on the ground supervising SLMPD officers during the events of September 17, 2017.

Doc. 24, ¶ 16. Plaintiff’s Complaint contains no other factual allegations concerning

Rossomanno’s conduct on September 17, 2017.

   II.      LEGAL STANDARD

         To survive a Rule 12(b)(6) motion to dismiss, a complaint must allege facts sufficient “to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “Although the pleading standard is liberal,

the plaintiff must allege facts—not mere legal conclusions—that, if true, would support the

existence of the claimed torts.” Moses.com Securities v. Comprehensive Software Systems, Inc.,




                                                  3
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:44ofof17
                                                                     17PageID
                                                                        PageID#:#:328
                                                                                   311



406 F.3d. 1052, 1062 (8th Cir. 2005) citing Schaller Tel. Co. v. Golden Sky Systems, 298 F.3d.

736, 740 (8th Cir. 2002).

          While a complaint challenged by a Rule 12(b)(6) motion does not need detailed factual

allegations, a plaintiff must still provide the grounds for relief, and neither “labels and

conclusions” nor “a formulaic recitation of the elements of a cause of action” will suffice.

Twombly, 550 U.S. at 555. “‘Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice’ to defeat a motion to dismiss.” Iqbal, 556 U.S. at

678 citing Twombly, 550 U.S. at 556.

   III.      ARGUMENT

          Government officials performing discretionary functions are shielded from liability for

civil damages if their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 817, 818

(1982). A court required to rule upon qualified immunity of a government official must first

determine whether a favorable view of the plaintiff’s alleged facts show that the official’s

conduct violated a constitutional right, and if it has, to determine whether the applicable

constitutional standards were clearly established at the time the events took place. Saucier v.

Katz, 533 U.S. 194, 200 (2001). As the United States Supreme Court announced in Pearson v.

Callahan, a district court has discretion to consider which part of the test to address first.

Pearson, 129 S. Ct. 808, 818 (2009). The issue of qualified immunity is “immunity from suit

rather than a mere defense to liability,” and its application must therefore be determined as early

in the proceedings as possible. Saucier, 533 U.S. 194 at 200.

          The dispositive inquiry in determining whether a right is clearly established is whether it

would be clear to a reasonable official that his conduct was unlawful in the situation he




                                                   4
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:55ofof17
                                                                     17PageID
                                                                        PageID#:#:329
                                                                                   312



confronted. Saucier, 533 U.S. at 202. This inquiry must be “undertaken in light of the specific

context of the case, not as a broad general proposition” and must be “particularized” based on the

facts confronting the officer. Brosseau v. Haugen, 543 U.S. 194 (2004); Anderson v. Creighton,

483 U.S. 635 (1987). Implicit in the qualified immunity analysis is the requirement that the

violation must have been intentional or the result of some gross misfeasance or nonfeasance on

the part of the governmental officer arising to the level of incompetence. Anderson, 483 U.S.

635. Here, Defendants are entitled to qualified immunity with regard to counts I, II, and IV

because Plaintiff fails to allege any personal misconduct by Defendants and Defendants therefore

did not violate any clearly established constitutional rights of which a reasonable person would

have known.

           A. COUNT I FAILS TO STATE A CLAIM AGAINST THE DEFENDANTS
              BECAUSE PLAINTIFF FAILS TO ALLEGE ANY PERSONAL
              MISCONDUCT BY DEFENDANTS, AND THEREFORE EACH
              DEFENDANT IS PROTECTED BY QUALIFIED IMMUNITY.

       In Count I Plaintiff alleges that Defendants’ “actions violated Mr. Faulk’s rights under

the First Amendment to freedom of the press and freedom of speech by interfering with his

ability to gather information and cover a matter of public interest as a member of the media.”

Doc. 24, ¶ 91. Plaintiff further alleges that Defendants “violated Mr. Faulk’s rights under the

First Amendment by isolating him from other arrestees and refusing to allow him back into the

cell with other arrestees unless he forfeited his pen and paper.” Id. at ¶ 92. Plaintiff’s allegations

fail to allege personal misconduct by the Defendants and are wholly inadequate to impose

liability under § 1983 against the Defendants in their individual capacities.

       Government officials like the Defendants are personally liable only for their own

misconduct. Iqbal, 556 U.S. at 677; S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015);

Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010); Otey v. Marshall, 121 F.3d 1150, 1155 (8th



                                                   5
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:66ofof17
                                                                     17PageID
                                                                        PageID#:#:330
                                                                                   313



Cir. 1997); Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). Thus, “[t]he doctrine of

qualified immunity requires an individualized analysis of each officer’s alleged conduct.” Walton

v. Dawson, 752 F.3d 1109, 1125 (8th Cir. 2014) (quotation omitted).

       Here, Plaintiff fails to allege any facts tending to show that Leyshock, Boyher, Sachs,

Jemerson, Karnowski, or Rossomanno were personally involved in his arrest or his detention at

the City Justice Center. Instead, Plaintiff merely alleges that the Defendants occupied

supervisory positions and that some of the Defendants were “on the ground supervising SLMPD

officers during the events of September 17, 2017.” Doc. 24, ¶¶ 11-16. However, Plaintiff fails to

identify any personal conduct by any of these Defendants that could constitute a constitutional

violation. Moreover, Plaintiff fails to allege that the Defendants were physically present for any

portion of his detention at the City Justice Center.

       To the extent that Plaintiff alleges that the Defendants are liable for constitutional

violations by virtue of their supervisory positions, that allegation is insufficient to state a claim

under ¶ 1983. In fact, a general responsibility for supervising operations is insufficient to

establish the personal involvement necessary to support liability. Keeper v. King, 130 F.3d 1309,

1314 (8th Cir. 1997).

       Plaintiff has failed to identify any personal conduct by the Defendants that he claims

violated his First Amendment rights. For this reason, Defendants are shielded by qualified

immunity, and Plaintiff’s Count I must be dismissed.

           B. COUNT II FAILS TO STATE A CLAIM AGAINST THE DEFENDANTS
              BECAUSE PLAINTIFF FAILS TO ALLEGE ANY PERSONAL
              MISCONDUCT BY DEFENDANTS AND DEFENDANTS ARE
              PROTECTED BY QUALIFIED IMMUNITY.

       Count II suffers from the same deficiencies as Count I, and is likewise insufficient to

state a claim against the Defendants in their individual capacities. In Count II Plaintiff alleges



                                                   6
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:77ofof17
                                                                     17PageID
                                                                        PageID#:#:331
                                                                                   314



that Defendants arrested Plaintiff without arguable probable cause in violation of the Fourth and

Fourteenth Amendments. Plaintiff however, has failed to allege facts from which the Court could

reasonably infer that the Defendants’ personal conduct caused his arrest. Doc. 24, ¶¶ 98-104.

       As discussed above, the Defendants are personally liable only for their own misconduct.

Iqbal, 556 U.S. at 677; Krigbaum, 808 F.3d at 340. Here, Plaintiff has merely alleged that the

Defendants had supervisory responsibility during the events of September 17, 2017. That

allegation is insufficient to state a claim against Defendants. Keeper, 130 F.3d at 1314.

       For this reason, Defendants are shielded by qualified immunity, and Plaintiff’s Count II

fails to state a claim upon which relief can be granted.

           C. COUNT IV FAILS TO PLEAD SUFFICIENT FACTS TO STATE A
              CLAIM AGAINST DEFENDANTS FOR CONSPIRACY UNDER § 1983
              AND DEFENDANTS ARE THEREFORE ENTITLED TO QUALIFIED
              IMMUNITY.

       Plaintiff fails to state a claim against Defendants for conspiracy under section 1983

because the allegations in his Complaint are conclusory and merely state a formulaic recitation of

the elements of conspiracy. Twombly, 550 U.S. at 570.

       To state a § 1983 conspiracy claim, a plaintiff must plead: (1) that the defendant

conspired with others to deprive him of constitutional rights; (2) that at least one of the alleged

coconspirators engaged in an overt act in furtherance of the conspiracy; and (3) that the overt act

injured the plaintiff. White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008) citing Askew v.

Millerd, 191 F.3d 953, 957 (8th Cir. 1999).

       The facts alleged with respect to a conspiracy must be specific and may not be merely

conclusory. White v. Walsh, 649 F.2d 560, 561 (8th Cir. 1981). “[T]here must be something

more than the summary allegation of a conspiracy before such a claim can withstand a motion to

dismiss.” Tracy v. SSM Cardinal Glennon Children’s Hosp., 2016 U.S. Dist. LEXIS 89993 at



                                                  7
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:88ofof17
                                                                     17PageID
                                                                        PageID#:#:332
                                                                                   315



*26 (E.D. Mo. July 12, 2016); see Mershon v. Beasley, 994 F.2d 449, 451 (8th Cir. 1993).

“Speculation and conjecture are not enough to prove a conspiracy exists.” Mettler v. Whitledge,

165 F.3d 1197, 1206 (8th Cir. 1999).

        Plaintiff alleges that Defendants, “acting in their individual capacities and under color of

law, conspired together and with others, and reached a mutual understanding to undertake a

course of conduct that violated Mr. Faulk’s civil rights.” Doc. 24, ¶ 113. Plaintiff further alleges

that the defendants “acting in concert, kettled and unlawfully seized Mr. Faulk without any

probable cause that he had committed a crime. They later detained him in the City Justice Center

for thirteen hours.” Id. at ¶ 114(a).

        The allegations set forth in paragraphs ¶¶ 113-114 are textbook “formulaic recitation[s]”

of the elements of a conspiracy claim. Twombly, 550 U.S. at 570. Plaintiff’s Complaint fails to

allege any specific facts whatsoever to support an inference that Leyshock, Boyher, Sachs,

Jemerson, Karnowski, and Rossomanno had a mutual understanding or a “meeting of minds” to

use excessive force against Plaintiff, arrest him without probable cause or perform any other

misdeed. Plaintiff allegations that these individual defendants “conspired together” or acted “in

concert” do not suffice to state a claim, and this Court should find that Plaintiff has done no more

than plead a summary allegation of a conspiracy that is devoid of any factual detail.

        Moreover, Plaintiff’s allegation that Defendants “shared the conspiratorial objectives,

which were to punish Mr. Faulk” is pure conclusion. Doc. 24, ¶ 115. In fact, Plaintiff’s

Complaint fails to allege that any of these officers were even aware of each other’s involvement

in the events of September 17, 2017 or had communicated or interacted in any way about Faulk

prior to his arrest, much less that these Defendants were aware of Faulk’s presence that evening

and had reached mutual understanding that they would use excessive force against him or arrest




                                                  8
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:99ofof17
                                                                     17PageID
                                                                        PageID#:#:333
                                                                                   316



him without probable cause. Thus, none of these allegations in the Complaint are sufficient to

permit the inference that these Defendants “directed themselves toward” Plaintiff’s arrest “by

virtue of a mutual understanding.” Smith v. Bacon, 699 F.2d 434, 436-37 (8th Cir. 1983) (per

curiam) (citation omitted)

        Count IV and the Complaint are devoid of any specific facts tending to show a meeting of

the minds among these Defendants to deprive Plaintiff of his civil rights. The allegations in

Plaintiff’s Complaint do not “nudge” his conspiracy claim “across the line from conceivable to

plausible.” Twombly, 550 U.S. at 570. Count IV fails to state a claim and dismissal is proper.

Moreover, because Count IV fails to allege facts from which this Court could infer that

defendants violated Plaintiff’s clearly established constitutional rights, Defendants are entitled to

qualified immunity.

            D. THIS COURT SHOULD DISMISS COUNT VII BECAUSE PLAINTIFF
               HAS NOT PLED SUFFICIENT FACTS TO STATE A CLAIM OF FALSE
               IMPRISONMENT AND DEFENDANTS ARE PROTECTED BY
               OFFICIAL IMMUNITY.

        In Count VII, Plaintiff alleges that he “was arrested and imprisoned without any legal

justification” and asserts a claim for false imprisonment under Missouri state law. Doc. 24, ¶¶

136-142. This Court should dismiss Count VII because Plaintiff has failed to state a claim and

Defendants are protected by official immunity.

        Under Missouri law, false imprisonment, or false arrest, is “the confinement, without

legal justification, by the wrongdoer of the person wronged.” Highfill v. Hale, 186 S.W.3d 277,

280 (Mo. 2006) citing Warrem v. Parrish, 436 S.W.2d 670, 672 (Mo. 1969). A defendant may be

liable for false arrest if he actually arrests or restrains a person, or if he encourages, causes,

promotes or instigates the arrest or restraint by another. Taylor v. Isom, 2013 U.S. Dist. LEXIS

62837 at *24 (Mo. E.D. May 2, 2013) citing Day v. Wells Fargo Guard Service Co., 711



                                                   9
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:10
                                                               10ofof17
                                                                      17PageID
                                                                         PageID#:#:334
                                                                                    317



S.W.2d 503, 504-05 (Mo. banc 1986); Smith v. Allied Supermarkets, Inc., 524 S.W.2d 848 (Mo.

banc 1975). The elements required to prove false arrest and false imprisonment are identical in

Missouri. Id. at *24-*25 citing Rustici v. Weidemeyer, 673 S.W.2d 762, 767 (Mo. banc 1984).

         Plaintiff fails to sufficiently allege a claim of false imprisonment against the Defendants

because he has not alleged facts tending to suggest that any of the Defendants personally

encouraged, caused, promoted or instigated Plaintiff’s arrest. In fact, Plaintiff’s Complaint fails

to plead any fact suggesting that the Defendants were involved in any capacity whatsoever with

his arrest, or much less, that Defendants were aware of Faulk’s presence during the events of

September 17, 2017. Rather, Plaintiff’s allegation is that he “was arrested and imprisoned

without any legal justification by Defendant Does.” Doc. 24, ¶ 137 (emphasis added). Because

Plaintiff’s Complaint lacks any factual allegations tending to show that the Defendants, by their

own actions, caused, promoted, encouraged or instigated his arrest, Count VII fails to state a

claim.

         Count VII further fails to state a claim because Defendants are protected by official

immunity. In the event that the Court finds that Plaintiff has sufficiently stated the elements of

false imprisonment, this Court should find that Plaintiff’s claim for false imprisonment against

Defendants is barred by official immunity.

         Official immunity provides protection to public officials acting within the scope of their

authority from liability for negligence related to the performance of their discretionary acts or

omissions. Davis v. Lambert–St. Louis Intern. Airport, 193 S.W.3d 760, 763 (Mo. banc 2006);

Kanagawa v. State, 685 S.W.2d 831, 835 (Mo. banc 1985). Official immunity is designed to

protect individual public officers who, despite imperfect information and limited resources, must

exercise discretion in the performance of their duties. Davis, 193 S.W.3d at 765. Under the




                                                  10
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:11
                                                               11ofof17
                                                                      17PageID
                                                                         PageID#:#:335
                                                                                    318



doctrine of official immunity, public officials acting within the scope of their authority are not

liable for injuries arising from their discretionary acts or omissions. Kanagawa, 685 S.W.2d at

835. However, official immunity does not apply to those discretionary acts done in bad faith or

with malice. State ex rel. Twiehaus v. Adolf, 706 S.W.2d 443, 446 (Mo. banc 1986).

        Here, Plaintiff has not sufficiently pled that Defendants acted with malice or bad faith in

encouraging, causing, promoting or instigating his arrest. “A defendant acts with malice when he

wantonly does that which a man of reasonable intelligence would know to be contrary to his duty

and which he intends to be prejudicial or injurious to another. An act is wanton when it is done

of wicked purpose, or when done needlessly, manifesting a reckless indifference to the rights of

others.” Twiehaus, 706 S.W.2d at 447 (internal punctuation and quoted case omitted). “Bad faith,

although not susceptible of concrete definition, embraces more than bad judgment or negligence.

It imports a dishonest purpose, moral obliquity, conscious wrongdoing, breach of a known duty

through some ulterior motive or ill will partaking of the nature of fraud.” Id. (brackets and

quoted case omitted). “[B]ad faith or malice in this context ordinarily contains a requirement of

actual intent to cause injury.” Id.

        Here, Plaintiff has vaguely alleged, at best, that Leyshock, Boyher, Sachs, Jemerson,

Karnowski, and Rossomanno participated in the events of September 17, 2017 in supervisory

capacities. Doc. 24, ¶¶ 11-16. Plaintiff, however, alleges no facts suggesting that the Defendants

were aware of Plaintiff’s presence and encouraged, caused, promoted, or instigated his arrest and

did so with actual intent to cause him injury. Bare allegations of malice, without more, are not

sufficient to satisfy the bad-faith exception to official immunity. See Stephens v. Dunne, 453

S.W. 241, 250 (Mo. Ct. App. 2014) (plaintiff failed to state claim where she did not allege




                                                 11
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:12
                                                               12ofof17
                                                                      17PageID
                                                                         PageID#:#:336
                                                                                    319



“intent to cause harm to decedent” or “state facts from which it could be inferred [defendants]

acted in bad faith or from improper or wrongful motive.”)

       Because Plaintiff has not adequately alleged that the Defendants took actions leading to

his arrest that were motivated by malice or bad faith, the Defendants are protected by official

immunity, and Count VII fails to state a claim upon which relief can be granted.

           E. THIS COURT SHOULD DISMISS COUNT VIII BECAUSE PLAINTIFF
              HAS NOT ADEQUATELY PLED THE ELEMENTS OF INTENTIONAL
              INFLICTION OF EMOTIONAL DISTRESS AND DEFENDANTS ARE
              PROTECTED BY OFFICIAL IMMUNITY.

       In Count VIII Plaintiff alleges that Defendants are liable for the state law claim of

intentional infliction of emotional distress. Count VIII should be dismissed for failure to state a

claim because Plaintiff has failed to sufficiently plead the elements of intentional infliction of

emotional distress and because Defendants are protected by official immunity.

       “Not just any wrongful conduct is a sufficient predicate for the tort of intentional

infliction of emotional distress.” Crow v. Crawford & Co., 259 S.W.3d 104, 119 (Mo. App.

2008) citing Thomas v. Special Olympics Mo. Inc, 31 S.W.3d 442, 446 (Mo. App. 2000). “There

are a number of essential elements: (1) the defendant’s conduct must be outrageous or extreme;

(2) the defendant must act intentionally or recklessly; (3) there must be extreme emotional

distress that results in bodily harm; (4) caused by the defendant's conduct; and (5) the conduct

must be intended solely to cause extreme emotional distress to the victim.” Id. “It is a matter for

the trial court to determine, in the first instance, whether a defendant’s conduct may reasonably

be regarded as so outrageous and extreme as to permit recovery.” Id. citing Thornburg v. Federal

Express Corp., 62 S.W.3d 421, 428 (Mo. App. 2001) quoting Viehweg v. Vic Tanny

International of Missouri, Inc., 732 S.W.2d 212, 213 (Mo. App. 1987).




                                                 12
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:13
                                                               13ofof17
                                                                      17PageID
                                                                         PageID#:#:337
                                                                                    320



        Here, Plaintiff pleads the following allegations: 1) Defendants’ actions “caused Mr. Faulk

severe emotional distress that has resulted in bodily harm,” 2) Defendants’ “sole motivation was

to cause emotional distress to Plaintiff and the other protesters,” and 3) “as a direct result of the

conduct of Defendants described herein, Mr. Faulk suffered damages including: physical injury,

emotional trauma, great concern for his own safety fear, apprehension, depression,” among other

things. Doc. 24, ¶¶ 146-148.

        Plaintiffs’ allegations contained in Count VIII are mere boilerplate and amount to no

more than “threadbare recitals of the elements of a cause of action.” Iqbal, 556 U.S. at 678 citing

Twombly, 550 U.S. at 556. Plaintiff’s Complaint has alleged, at best, that Leyshock, Boyher,

Sachs, Jemerson, Karnowski, Rossomanno participated in the events of September 17, 2017 in

supervisory capacities. Doc. 24, ¶¶ 11-16.

        Plaintiff fails to sufficiently allege any facts whatsoever tending to show that any of these

Defendants intentionally or recklessly acted in an extreme or outrageous way. In addition,

Plaintiff fails to sufficiently allege that inflicting emotional distress on Plaintiff was the sole

motivating factor for the conduct Defendants took in their supervisory capacities. Again, Plaintiff

has not pled that Defendants were even aware of Faulk’s presence during the events of

September 17, 2017. For these reasons, Plaintiff fails to state a claim for intentional infliction of

emotional distress, and Count VIII should be dismissed for failure to state a claim.

        Defendants further are shielded from Plaintiff’s claim of intentional infliction of

emotional distress by the doctrine of official immunity because arresting and using force to affect

an arrest are discretionary acts. See Davis, 193 S.W.3d at 763 (official immunity protects public

officials from liability related to the performance of their discretionary acts); Blue v. Harrah's N.

Kan. City, LLC, 170 S.W.3d 466, 479 (Mo. App. 2005) (“Deciding whether or not to arrest




                                                   13
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:14
                                                               14ofof17
                                                                      17PageID
                                                                         PageID#:#:338
                                                                                    321



someone is a matter of discretion—the officer must decide what course should be pursued based

on the circumstances at hand.”)

       First, there are no facts pled that suggest the Defendants were personally involved in his

arrest or in the alleged use of force against him or that Defendants acted with bad faith or with

malice. See Stephens, 453 S.W. at 250 (bare allegations of malice are not sufficient to satisfy the

bad-faith exception); see also White v. Jackson, 865 F.3d 1064, 1076 (8th Cir. 2017) citing

Reasonover v. St. Louis Cty., 447 F.3d 569, 585-86 (8th Cir. 2006) (“specific evidence” of bad

faith or malice is necessary to defeat official immunity).

       Because Plaintiff has not sufficiently alleged that Defendants participated directly in his

arrest or the use of force and have not sufficiently alleged malice or bad faith, Defendants are

shielded by official immunity against Plaintiff’s state law claim of intentional infliction of

emotional distress, and for this additional reason, Count VIII should be dismissed.

           F. THIS COURT SHOULD DISMISS COUNT IX BECAUSE PLAINTIFF
              HAS NOT ADEQUATELY PLED FACTS TO SUPPORT EACH
              ELEMENT OF NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
              AND DEFENDANTS ARE PROTECTED BY OFFICIAL IMMUNITY.

       In Count IX Plaintiff alleges that Defendants are liable for the state law claim of

negligent infliction of emotional distress. Count IX should be dismissed for failure to state a

claim because Plaintiff has failed to sufficiently plead the elements of negligent infliction of

emotional distress and because Defendants are protected by official immunity.

       To state a claim for negligent infliction of emotional distress, a plaintiff “must plead the

general elements of negligence—that is, ‘a legal duty of the defendant to protect the plaintiff

from injury,’ a breach of that duty, proximate cause, and injury—as well as two additional

elements—‘that the defendant should have realized that his conduct involved an unreasonable

risk of causing distress’ and ‘that the emotional distress or mental injury must be medically



                                                 14
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:15
                                                               15ofof17
                                                                      17PageID
                                                                         PageID#:#:339
                                                                                    322



diagnosable and must be of sufficient severity so as to be medically significant.’” Couzens v.

Donohue, 854 F.3d 508, 518 (8th Cir. 2017) citing Thornburg v. Fed. Express Corp., 62 S.W.3d

421, 427 (Mo. App. 2001).

       Here, Plaintiff alleges vaguely that “Defendants realized or should have realized that their

conduct posed an unreasonable risk to Mr. Faulk” and that he “suffered emotional distress or

mental injury that is medically diagnosable and sufficiently severe to be medically significant as

a result of Defendants’ actions.” Doc. 24, ¶¶ 154-155. Once again, Plaintiff’s allegations are

merely boilerplate recitations of the elements of a cause of action. Twombly, 550 U.S. at 555. As

such, they are insufficient to state a claim against the Defendants. Moreover, Count IX further

fails to state a claim because Plaintiff has not sufficiently pled that the Defendants owed Plaintiff

a legal duty to protect him from injury.

        In addition, Plaintiff has not pled facts sufficient to overcome Defendants’ official

immunity. See Davis, 193 S.W.3d at 763 (official immunity provides protection to public

officials from liability related to the performance of their discretionary acts); Blue, 170 S.W.3d at

479 (deciding to make an arrest is discretionary). Here, there are no facts pled that suggest the

Defendants were personally involved in his arrest or in the alleged use of force against him or

that Defendants acted with bad faith or with malice. Therefore, official immunity bars Plaintiff’s

claim of intentional infliction of emotional distress. See Conway v. St. Louis County, 254 S.W.3d

159, 166 (Mo. App. 2008) (holding that police defendants were protected by official immunity

from tort liability regarding any potential emotional distress negligently inflicted upon mother as

a result of the shooting death of her son).

       Because Plaintiff has not sufficiently alleged that Defendants participated directly in his

arrest or the use of force and has not sufficiently alleged malice or bad faith, Defendants are




                                                 15
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:16
                                                               16ofof17
                                                                      17PageID
                                                                         PageID#:#:340
                                                                                    323



shielded by official immunity against Plaintiff’s state law claim of intentional infliction of

emotional distress, and for this additional reason, Count IX should be dismissed.

           G. THIS COURT SHOULD DISMISS COUNT X BECAUSE PLAINTIFF HAS
              NOT ADEQUATELY PLED THE ELEMENTS OF A CONVERSION
              CLAIM AND DEFENDANTS ARE PROTECTED BY OFFICIAL
              IMMUNITY.

       Plaintiff’s Count X purports to state a state law claim for conversion against the

Defendants. For the following reasons, this Court should dismiss Count X because Plaintiff has

failed to state a claim and Defendants are protected by official immunity.

       In Count X Plaintiff alleges that his bicycle was seized by City officers during his arrest,

and he claims that Defendants are liable for the tort of conversion. Doc. 24, ¶¶ 160-170. “In

modern law, conversion is an intentional exercise of dominion or control over a chattel which so

seriously interferes with the right of another to control it that the actor may justly be required to

pay the other the full value of the chattel.” Lacks v. R. Rowland & Co., 718 S.W.2d 513, 520-21

(Mo. App. 1986) (citations omitted). Conversion may be proved in one of three ways: (1) by

tortious taking; (2) by any use or appropriation to the use of the person in possession indicating a

claim of right in opposition to the rights of the owner; or (3) by refusal to give up possession to

the owner on demand. Id. at 521 (citation omitted).

       Here, Plaintiff fails to sufficiently allege a claim of conversion against the Defendants

because he has not alleged facts tending to suggest that any of the Defendants personally

exercised dominion or control over his bicycle. Lacks, 718 S.W.2d at 520-21. Plaintiff’s

Complaint fails to plead any facts suggesting that any of the Defendants were involved with the

seizure of his bike or otherwise ordered the seizure of his bicycle by another officer. In fact,

Plaintiff fails to plead facts tending to show that Defendants were even aware that Faulk was

present with a bicycle or that a bicycle was seized, period.



                                                  16
Case:
 Case:4:18-cv-00308-JCH
       4:18-cv-00308-JCH Doc.
                          Doc.#:#: 42-1 Filed:01/15/19
                                    44 Filed:  01/14/19 Page:
                                                         Page:17
                                                               17ofof17
                                                                      17PageID
                                                                         PageID#:#:341
                                                                                    324



       In the event that the Court finds that Plaintiff has sufficiently set forth the elements to

state a claim for conversion, this Court should further find that Plaintiff’s claim for conversation

against Defendants is barred by official immunity. Here, Plaintiff has not adequately alleged that

Defendants participated in the seizure of his bicycle or that they did so with malice or bad faith.

Moreover, there are no factual allegations tending to show that the Defendants actually intended

to cause injury to Faulk by seizing his bicycle.

       Because Plaintiff has not sufficiently alleged facts tending to suggest that any of the

Defendants exercised dominion or control over his bicycle and has not sufficiently alleged

malice or bad faith, Defendants are shielded by official immunity against Plaintiff’s state law

claim of conversion, and for this additional reason, Count X should be dismissed.

                                                        Respectfully submitted,

                                                        JULIAN BUSH
                                                        CITY COUNSELOR

                                                   By: /s/ Erin K. McGowan
                                                      Erin K. McGowan #64020MO
                                                      Andrew D. Wheaton #65269MO
                                                      1200 Market Street, Room 314
                                                      City Hall
                                                      St. Louis, Mo 63103
                                                      (314) 622-3361
                                                      (314) 622-4956 fax
                                                      McGowanE@stlouis-mo.gov
                                                      wheatona@stlouis-mo.gov
                                                      Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify this Memorandum in Support was electronically filed on this 14th day of
January 2019 with the Court for service by means of Notice of Electronic Filing upon all
attorneys of record.


                                                         /s/ Erin K. McGowan



                                                   17
